Citation Nr: 1637071	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  09-19 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for peripheral vascular disease of the right leg.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from March 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

A May 2012 Board decision denied compensation under 38 U.S.C.A. § 1151 for aggravation or worsening of a peripheral vascular disease condition of the right leg.  The Veteran appealed the May 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion, in July 2013, the Court vacated the May 2012 decision and remanded the matter to the Board for action consistent with the Joint Motion.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2011.  A transcript of the hearing has been associated with the claims file.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 132 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the April 2011 Travel Board hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in May 2014 notifying him of the opportunity to receive a new hearing and/or a new decision from the Board.  The Veteran did not respond within 90 days of the notice letter, and it is therefore assumed that the Veteran does not wish to appear for a new hearing.  

The Board previously remanded this matter in November 2014.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to compensation under 38 U.S.C.A. § 1151 for aggravation or worsening of a peripheral vascular condition of the right leg due to surgery performed at a VA medical center in January 2004.  

The Board remanded this matter in November 2014 to obtain consent documents for the January 2004 surgery and to afford the Veteran a VA examination.  Pursuant to the remand, consent documents for the procedure were associated with the electronic claims file in October 2015.   

The November 2014 remand instructed the AMC/ RO to schedule the Veteran for a VA examination.  The Veteran was afforded a VA examination in December 2014.  Although the Board instructed the RO to schedule an examination by a physician, the Veteran was examined by a nurse practitioner.  The examiner opined that it is less likely than not that the Veteran sustained additional disability as a result of the January 2004 bypass surgery.  The examiner rationale was that, "there is no evidence to substantiate any additional disability following the bypass surgery including the occluded bypass graft noted in 4/2004.  His ABI was significantly improved and likely prevented additional morbidity to the right lower extremity."   The examiner opined that there was no evidence of negligence or deviation from the standard of care.    

The examiner did not address medical records which show that the Veteran reported right leg complaints after the January 2004 surgery.  Treatment records from Memorial Medical Center, dated in October 2005, reflect that he was seen by Dr. A.Z.  The Veteran reported numerous complaints since surgery, including pain in the right knee area, numbness of the right foot and lump of the right thigh.  Dr. A.Z. diagnosed right thigh swelling due to imprecise reapproximation of the soft tissues during surgery, right lower extremity neuropathy secondary to surgery, and mild peripheral vascular disease of the right lower extremity, unrelated to his complaints. 

The Board concludes that the development conducted did not comply with the directives of the November 2014 remand.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, a remand is necessary to ensure compliance with the Board's remand directives.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his right lower extremity.  The examination should be conducted by an appropriate physician.  The claims file should be provided for the examiner's review, and the examination report should indicate that the claims file was reviewed.  The examiner should address the following questions:

a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the January 2004 surgery of the right leg caused additional disability of the leg.  

b.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the January 2004 surgery caused a permanent worsening of any pre-existing peripheral vascular disease of the right lower extremity, beyond the natural progression of the condition.

In answering questions (a) and (b), the examiner should consider any symptoms, findings and diagnoses documented after the January 2004 surgery.  The examiner should address whether the occluded bypass graft diagnosed in April 2004 is an additional disability of the right leg resulting from the January 2004 surgery.  

The examiner should also consider the private medical records from Memorial Medical Center, dated in October 2005, which shows diagnoses of right thigh swelling due to imprecise reapproximation of the soft tissues during surgery, right lower extremity neuropathy secondary to surgery, and mild peripheral vascular disease of the right lower extremity.  

c.  If the examiner determines that VA treatment, including the January 2004 surgery, caused additional disability, the examiner should offer an opinion as to whether the proximate cause of any such disability was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause. 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, it must be shown that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

Whether the proximate cause of the Veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  In determining whether an event was reasonably foreseeable, the VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the VA informed consent procedures.

d.  The examiner should address whether any additional disability of the right lower extremity identified by the examiner, is the type of risk that would have been disclosed in connection with informed consent procedures.  

The examiner should provide a detailed rationale for all  stated opinions.  If the VA examiner is unable to reach an opinion without resort to speculation, he or she must state why that is so.

2.  After completion of the requested development, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




